Citation Nr: 0611489	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-22 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for an eye disability.  

2.	Entitlement to service connection for a skin disorder, 
including skin cancer and the residuals of a severe sunburn.  

3.	Entitlement to service connection for bilateral hearing 
loss.  

4.	Entitlement to service connection for cardiovascular 
disease, including the residuals of a heart murmur.  

5.	Entitlement to service connection for asbestosis.  

6.	Entitlement to service connection for back and neck 
disorders.  

7.	Entitlement to service connection for hemorrhoids.  

8.	Entitlement to service connection for a sinus disorder, 
secondary to a deviated nasal septum.  

9.	Entitlement to an increased (compensable) rating for a 
deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in January 2006.  

The issue of service connection for sinusitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	Service connection for an eye disorder was denied by the 
RO in a June 1960 rating action.  The veteran was notified of 
this action and of his appellate rights, but failed to file a 
timely appeal.  Service connection was denied on the basis 
that there was a refractive error of the eyes that was not a 
disability under law.

2.	Since the June 1960 decision denying service connection 
for an eye disorder, the additional evidence, not previously 
considered, is cumulative and does not relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  

3.	A skin disorder, including residuals of skin cancer and 
severe sunburn, was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

4.	Bilateral hearing loss was first demonstrated on 
examination at separation from service.

5.	A heart murmur was noted on examination at entry upon 
active duty, but not demonstrated thereafter.  

6.	Cardiovascular disease, was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

7.	Asbestosis was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

8.	Low back and neck disabilities were not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.

9.	Hemorrhoids were not evident during service or until many 
years thereafter and are not shown to have been caused by any 
in-service event.

10.	The veteran's deviated nasal septum currently causes 20 
percent left nasal obstruction and 30 percent right nasal 
obstruction.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the June 
1960 decision of the RO, which denied service connection for 
an eye disorder, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the June 1960 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2005).

2.	A chronic skin disorder, including the residuals of severe 
sunburn or skin cancer were neither incurred in nor 
aggravated by service nor may skin cancer be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

3.	With resolution of reasonable doubt in the appellant's 
favor, bilateral sensorineural hearing loss was incurred in 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).

4.	A chronic cardiovascular disorder was neither incurred in 
nor aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  

5.	Hemorrhoids were neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.	Asbestosis was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

7.	Chronic back and neck disorders was neither incurred in 
nor aggravated by service nor may arthritis of the back and 
neck be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

8.	The criteria for a compensable rating for a deviated nasal 
septum have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in November 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
Further while this case was undergoing development, the case 
of Kent v. Nicholson was decided.  See Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  In that case it was 
held that specific notice concerning elements of new and 
material evidence needed to be provided in reopening cases.  
In this case, the November 2001 notice letter provided 
information concerning new and material evidence.  In this 
case, as explained below, the law not the facts controls the 
outcome in this case.  In view of that determination, further 
notice and development could not alter the outcome and as 
such, the Board may proceed without prejudice as otherwise 
described herein.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  To the extent service connection 
is granted, the RO will provide notice concerning rating 
criteria and effective dates prior to the rating effectuating 
service connection so there is no prejudice in proceeding 
with these matters.

The veteran is claiming service connection for several 
disorders, including an eye disorder; a skin disorder, 
including residuals of severe sunburn and skin cancer; hearing 
loss; a cardiovascular disorder, including residuals of a 
heart murmur; asbestosis; hemorrhoids; and a low back and neck 
disorder;  In order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, cardiovascular 
disease, and arthritis, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

Service connection for an eye disorder was previously denied 
by the RO in a June 1960 rating decision.  The veteran did 
not appeal this determination.  In such cases, it must first 
be determined whether or not new and material evidence has 
been submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the June 1960 decision 
included the service medical records that showed normal vision 
at the time the veteran was examined for entry into active 
duty and that he sustained an abrasion of his right eye during 
service.  On examination for separation from service, vision 
in the left eye was normal, but vision in the right eye was 
20/100 and not correctable.  On examination by VA in May 1960, 
uncorrected visual acuity was 20/50.  The vision was 
correctable to 20/20.  The diagnosis was ametropia, 
bilaterally.  This was denied as being a refractive error of 
the eye.  Congenital or developmental defects, refractive 
error of the eyes, and personality disorders, as such, are not 
diseases within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).  Thus, 
no chronic acquired eye pathology was found.  The denial was 
based on a matter of law as not being a disability for VA 
compensation purposes.

The evidence submitted by the veteran to reopen his claim for 
service connection for an eye disorder consists primarily of 
records of treatment many years after service that does not 
indicate in any way that the veteran has residuals of the eye 
injury that he sustained during service.  The law has not 
changed since the prior denial.  Refractive errors of the eye 
are not disabilities for which service connection is granted.  
Such evidence is not new and material evidence upon which the 
claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  
It is noted that the veteran testified at a hearing on appeal 
in January 2006.  While he gave sworn testimony to the effect 
that he believes that there is a relationship between service 
and a current eye disorder, it is noted that he is a layman, 
and, as such, is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  Such testimony in 
and of itself is not sufficient to reopen a previously denied 
claim for service connection.  Moray v. Brown, 5 Vet. App. 
211 (1993).  For these reasons, the claim for service 
connection for an eye disorder is not reopened and must 
remain denied essentially as a matter of law.  

The veteran's claim for service connection for a skin disorder 
includes claims for service connection for the residuals of a 
severe sunburn and skin cancer.  Review of the record shows 
that he did not manifest symptoms of sunburn or skin cancer 
while on active duty or until medical records dating from many 
years after separation from service.  The records do show that 
the veteran burned his left hand and had a skin rash while on 
active duty, but no residuals of these symptoms have been 
demonstrated in the medical records dating from after the 
veteran's release from active duty.  While the veteran has 
given sworn testimony to the effect that he believes that 
there is a relationship between service and the development of 
his skin disabilities, it is noted that he is a layman, and, 
as such, is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As no chronic skin disorder was demonstrated 
until many years after service, and is not otherwise shown to 
be related to service, the claim must be denied.  

Similarly, service medical records do not show complaints or 
manifestations of a respiratory disorder, including 
asbestosis; hemorrhoids; or back and neck disabilities while 
on active duty.  Degenerative joint disease of the lumbar and 
cervical spine are not shown within one year of separation 
from service and, while the veteran claims to have worked 
with asbestos while he was on active duty, there is no 
indication in the service records that he actually did so.  
Moreover, a medical evaluation dated in May 1998 includes a 
reference reported for clinical purposes that the veteran had 
helped his father putting a coating on some asbestos pipes in 
the past.  A chest X-ray study performed in September 2000 
showed some thickening of the tissue surrounding the lung 
that can be the result of exposure to asbestos, asbestosis 
was not and has not been clinically confirmed in the record.  
Again, the veteran has asserted in his hearing testimony that 
he sustained these disabilities as a result of service, but 
as a layman his testimony alone is not sufficient to 
establish the claim.  Id.  

The veteran is claiming service connection for cardiovascular 
disease and points out that he was noted on examination for 
entry upon active duty as having a heart murmur.  This, he 
believes, is evidence that he had a heart problem in service 
that was aggravated by his strenuous activity during basic 
training and thereafter in service.  Review of the service 
medical records shows that on examination prior to enlistment 
into service, a history of heart murmur was reported.  It was 
noted that the veteran had denied acute rheumatic fever and 
that physical examination showed a grade I apical systolic 
murmur that disappeared with respiration.  The impression was 
that this was a functional murmur.  Additional service 
medical records showed no complaint or manifestation of a 
cardiovascular disability.  On examination for separation 
from service, clinical evaluation of the heart was normal and 
blood pressure reading was 132/70.  No heart murmur was 
described.  An examination by VA in May 1960 was similarly 
negative for findings of a heart murmur and cardiovascular 
system was normal.  The veteran's blood pressure reading was 
120/70.  

The record shows that the veteran had a heart murmur at the 
time he entered active duty.  However, there were no further 
findings related to this disability and no findings of 
cardiovascular disease during service or soon thereafter.  
Medical evidence submitted in connection with the veteran's 
current appeal includes findings of hypertension, but there 
is no medical opinion of a relationship drawn between the 
hypertension and service.  The veteran's testimony regarding 
how exertion during basic training could have aggravated a 
previously existing heart ailment is taken into 
consideration, but absent a medical opinion, the testimony is 
not sufficient to establish the claim.  Id.  As such, service 
connection is not warranted.  

The veteran seeks service connection for hearing loss.  It is 
noted that audiometric evaluations in 1995 and 1997 are 
consistent with sensorineural hearing loss.  Review of the 
record shows that an audiometric evaluation was conducted at 
the time of the veteran's examination for separation from 
service.  Testing at that time, after conversion to the 
currently utilized ISO audiometry standards, is consistent 
with a hearing loss in each ear.  "Audiometric testing 
measures threshold hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz); the threshold for normal 
hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss."  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  As audiometric testing was 
consistent with hearing loss at the time of separation from 
service and as this chronic condition is currently 
demonstrated, service connection is warranted.  

Service connection for a deviated nasal septum was granted by 
rating decision of the RO in June 1960 on the basis of service 
medical records showing trauma of the veteran's nose during 
service.  The current noncompensable evaluation has remained 
in effect since that time.  Disability evaluations are 
determined by the application of a schedule of ratings that is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

For traumatic deviation of the nasal septum, with 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.97, Code 6502.  

An examination was conducted by VA in May 2005.  At that 
time, 20 percent nasal obstruction on the left and 30 percent 
nasal obstruction on the right were demonstrated.  This level 
of obstruction is not sufficient to warrant a compensable 
evaluation.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  As the requirements for a compensable 
evaluation have not been demonstrated in the record, an 
increased rating is not warranted.  


ORDER

New and material evidence having not been been submitted, the 
application to reopen a claim for service connection for an 
eye disability is denied.  

Service connection for a skin disorder, including skin cancer 
and the residuals of a severe sunburn, is denied.  

Service connection for bilateral hearing loss, is denied.  

Service connection for cardiovascular disease, including the 
residuals of a heart murmur, is denied.  

Service connection for asbestosis is denied.  

Service connection for back and neck disorders is denied.  

Service connection for hemorrhoids is denied.  

An increased (compensable) rating for a deviated nasal septum 
is denied.  


REMAND

The veteran is seeking service connection for a sinus 
disorder, secondary to a deviated nasal septum.  On 
examination by VA in May 2005, evidence of sinus disease was 
noted in the maxillary sinus.  There was no specific medical 
opinion that the noted sinus disease was related to the 
veteran's service-connected deviated nasal septum.  Such an 
opinion should be obtained prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran 
to undergo an ear, nose and throat 
evaluation.  The examiner should be 
requested to render an opinion 
regarding whether it is at least as 
likely as not that any sinus disorder 
now diagnosed is related to the 
veteran's service-connected deviated 
nasal septum.  The claims folder should 
be made available for review in 
connection with this examination.  The 
examiner should provide complete 
rationale for all conclusions reached.

2.	Thereafter, the RO should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable to 
the veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


